
	

115 HR 5727 RH: Emery County Public Land Management Act of 2018
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 832
		115th CONGRESS2d Session
		H. R. 5727
		[Report No. 115–1071]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2018
			Mr. Curtis (for himself and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 10, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 9, 2018
		
		
			
		
		A BILL
		To establish the San Rafael Swell Western Heritage and Historic Mining National Conservation Area
			 in the State of Utah, to designate wilderness areas in the State, to
			 provide for certain land conveyances, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Emery County Public Land Management Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Administration.
					Title I—San Rafael Swell Western Heritage and Historic Mining National Recreation Area
					Sec. 101. Establishment of Recreation Area.
					Sec. 102. Management of Recreation Area.
					Sec. 103. San Rafael Swell Western Heritage and Historic Mining National Recreation Area Advisory
			 Council.
					Title II—Wilderness Areas
					Sec. 201. Additions to the National Wilderness Preservation System.
					Sec. 202. Administration.
					Sec. 203. Fish and wildlife management.
					Sec. 204. Release of land for nonwilderness use.
					Title III—Wild and scenic river designation
					Sec. 301. Green River wild and scenic river designation.
					Title IV—Land management and conveyances
					Sec. 401. Goblin Valley State Park recreation and public purpose agreement.
					Sec. 402. Jurassic National Monument.
					Sec. 403. Public land disposal and acquisition.
					Sec. 404. Public purpose conveyances.
					Sec. 405. School and Institutional Trust Lands Administration land.
 2.DefinitionsIn this Act: (1)CouncilThe term Council means the San Rafael Swell Western Heritage and Historic Mining National Recreation Area Advisory Council established under section 103(a).
 (2)CountyThe term County means Emery County in the State. (3)Management planThe term Management Plan means the management plan for the Recreation Area developed under section 102(b).
 (4)MapThe term Map means the map entitled Emery County Public Land Management Act of 2018 Overview Map and dated September 14, 2018. (5)Recreation areaThe term Recreation Area means the San Rafael Swell Western Heritage and Historic Mining National Recreation Area established by section 101(a)(1).
 (6)SecretaryThe term Secretary means— (A)in title I, the Secretary of the Interior, acting through the Director of the Bureau of Land Management;
 (B)in titles II and III— (i)the Secretary of the Interior, acting through the Director of the Bureau of Land Management, with respect to public land; and
 (ii)the Secretary of Agriculture, acting through the Chief of the Forest Service, with respect to National Forest System land (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); and
 (C)in title IV, the Secretary of the Interior. (7)StateThe term State means the State of Utah.
 (8)Wilderness areaThe term wilderness area means a wilderness area designated by section 201(a). 3.AdministrationNothing in this Act affects or modifies any right of any federally recognized Indian Tribe or any obligation of the United States.
		ISan Rafael Swell Western Heritage and Historic Mining National Recreation Area
			101.Establishment of Recreation Area
				(a)Establishment
 (1)In generalSubject to valid existing rights, there is established the San Rafael Swell Western Heritage and Historic Mining National Recreation Area in the State.
 (2)Area includedThe Recreation Area shall consist of approximately 340,906 acres of certain Federal land managed by the Bureau of Land Management, as generally depicted on the Map.
 (b)PurposesThe purposes of the Recreation Area are to provide for the protection, conservation, and enhancement of the recreational (including non-motorized and motorized), cultural, natural, scenic, wildlife, ecological, historical, and educational resources of the Recreation Area.
				(c)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Recreation Area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct clerical and typographical errors in the map and legal description.
 (3)Public availabilityA copy of the map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
					102.Management of Recreation Area
 (a)UsesThe Secretary shall allow only such uses of the Recreation Area as the Secretary determines would further the purposes of the Recreation Area.
				(b)Management plan
 (1)In generalNot later than 5 years after the date of enactment of this Act, the Secretary shall develop a comprehensive management plan for the long-term protection and management of the Recreation Area.
 (2)RequirementsThe Management Plan shall— (A)describe the appropriate uses and management of the Recreation Area;
 (B)be developed with extensive public input; (C)take into consideration any information developed in studies of the land within the Recreation Area; and
 (D)be developed fully consistent with the settlement agreement entered into on January 13, 2017, in the case in the United States District Court for the District of Utah styled Southern Utah Wilderness Alliance, et al. v. U.S. Department of the Interior, et al. and numbered 2:12–cv–257 DAK.
 (c)Outfitting and Guide ActivitiesCommercial services (including authorized outfitting and guide activities) within the Recreation Area may be authorized to the extent necessary for activities that fulfill the recreational or other purposes of the Recreation Area.
				(d)Motorized vehicles; new roads
 (1)Motorized vehiclesExcept as needed for emergency response or administrative purposes, the use of motorized vehicles in the Recreation Area shall be permitted only on roads and motorized routes designated in the Management Plan for the use of motorized vehicles.
 (2)New roadsNo new roads or motorized vehicle routes shall be built within the Recreation Area after the date of enactment of this Act.
					(e)Grazing
 (1)In generalThe grazing of livestock in the Recreation Area, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (A)applicable law (including regulations); (B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405); and
 (C)the purposes of the Recreation Area. (2)InventoryNot later than 2 years after the date of enactment of this Act, the Secretary, in collaboration with any willing affected grazing permittee, shall—
 (A)carry out an inventory of facilities and improvements associated with grazing activities in the Recreation Area; and
 (B)incorporate into the Management Plan a list of any facilities and improvements inventoried under subparagraph (A).
 (f)Cold war sitesThe Secretary shall manage the Recreation Area in a manner that ensures the preservation of Cold War sites, including the Morrison Knudson tunnels, various Department of Defense projects sites, and hundreds of historical uranium mine sites in the Recreation Area subject to such reasonable regulations, policies, and practices as the Secretary considers necessary to protect public health and safety.
 (g)Wildfire managementNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the Recreation Area, consistent with the purposes of the Recreation Area.
 (h)Incorporation of acquired land and interestsAny land or interest in land located within the boundary of the Recreation Area that is acquired by the United States after the date of enactment of this Act shall—
 (1)become part of the Recreation Area; and (2)be managed as provided in this section.
 (i)WithdrawalsSubject to valid existing rights, all public land within the Recreation Area, including any land or interest in land that is acquired by the United States within the Recreation Area after the date of enactment of this Act, is withdrawn from—
 (1)entry, appropriation or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (j)Nonmotorized recreation opportunitiesNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with interested parties, shall conduct a study of nonmotorized recreation trail opportunities within the Recreation Area.
 (k)EffectNothing in this Act diminishes the authority of the Secretary under Public Law 92–195 (commonly known as the Wild Free-Roaming Horses and Burros Act) (16 U.S.C. 1331 et seq.).
 (l)Water rightsNothing in this title— (1)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water;
 (2)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States;
 (3)affects any interstate water compact in existence on the date of enactment of this Act; (4)authorizes or imposes any new reserved Federal water rights; or
 (5)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act.
					103.San Rafael Swell Western Heritage and Historic Mining National Recreation Area Advisory Council
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory council, to be known as the San Rafael Swell Western Heritage and Historic Mining National Recreation Area Advisory Council.
 (b)DutiesThe Council shall advise the Secretary with respect to the preparation and implementation of the Management Plan, including budgetary matters, for the Recreation Area.
 (c)Applicable lawThe Council shall be subject to— (1)the Federal Advisory Committee Act (5 U.S.C. App.); and
 (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.). (d)MembersThe Council shall include 12 members, to be appointed by the Secretary, of whom, to the maximum extent practicable—
 (1)1 member shall be appointed after considering the recommendations of the Emery County Commission; (2)1 member shall be appointed from the motorized recreational community;
 (3)1 member shall be appointed from the nonmotorized recreational community; (4)1 member shall be appointed after considering the recommendations of the permittees holding grazing allotments within the Recreation Area or wilderness areas;
 (5)1 member shall be appointed from the local conservation advocacy community; (6)1 member shall have expertise in the historical uses of the Recreation Area;
 (7)1 member shall be appointed from the elected leadership of a federally recognized Indian Tribe that has significant cultural or historical connections to, and expertise in, the landscape, archeological sites, or cultural sites within the County; and
 (8)5 members shall— (A)reside in, or within reasonable proximity to, the County; and
 (B)have a background that reflects— (i)the purposes for which the Recreation Area or wilderness areas are established; and
 (ii)the interests of the stakeholders that are affected by the planning and management of the Recreation Area and wilderness areas.
 (e)RepresentationThe Secretary shall ensure that the membership of the Council is fairly balanced in terms of the points of view represented and the functions to be performed by the Council.
				IIWilderness Areas
			201.Additions to the National Wilderness Preservation System
 (a)AdditionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the State are designated as wilderness and as components of the National Wilderness Preservation System:
 (1)Candland MountainCertain Federal land managed by the Forest Service, comprising approximately 11,521 acres, as generally depicted on the Map, which shall be known as the Candland Mountain Wilderness.
 (2)Cold WashCertain Federal land managed by the Bureau of Land Management, comprising approximately 11,162 acres, as generally depicted on the Map, which shall be known as the Cold Wash Wilderness.
 (3)Crack CanyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 25,719 acres, as generally depicted on the Map, which shall be known as the Crack Canyon Wilderness.
 (4)Desolation CanyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 142,993 acres, as generally depicted on the Map, which shall be known as the Desolation Canyon Wilderness.
 (5)Devil’s CanyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 8,675 acres, as generally depicted on the Map, which shall be known as the Devil’s Canyon Wilderness.
 (6)Eagle CanyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 13,832 acres, as generally depicted on the Map, which shall be known as the Eagle Canyon Wilderness.
 (7)Horseshoe Canyon (North)Certain Federal land managed by the Bureau of Land Management, comprising approximately 26,192 acres, as generally depicted on the Map, which shall be known as the Horseshoe Canyon (North) Wilderness.
 (8)Mexican MountainCertain Federal land managed by the Bureau of Land Management, comprising approximately 76,368 acres, as generally depicted on the Map, which shall be known as the Mexican Mountain Wilderness.
 (9)Muddy CreekCertain Federal land managed by the Bureau of Land Management, comprising approximately 48,330 acres, as generally depicted on the Map, which shall be known as the Muddy Creek Wilderness.
 (10)Nelson MountainCertain Federal land managed by the Forest Service, comprising approximately 7,176 acres, and certain Federal land managed by the Bureau of Land Management, comprising approximately 257 acres, as generally depicted on the Map, which shall be known as the Nelson Mountain Wilderness.
 (11)Red's CanyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 17,325 acres, as generally depicted on the Map, which shall be known as the Red’s Canyon Wilderness.
 (12)San Rafael ReefCertain Federal land managed by the Bureau of Land Management, comprising approximately 60,425 acres, as generally depicted on the Map, which shall be known as the San Rafael Reef Wilderness.
 (13)Sid’s MountainCertain Federal land managed by the Bureau of Land Management, comprising approximately 49,115 acres, as generally depicted on the Map, which shall be known as the Sid’s Mountain Wilderness.
 (14)Turtle CanyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 29,029 acres, as generally depicted on the Map, which shall be known as the Turtle Canyon Wilderness.
					(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each wilderness area with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)EffectEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the maps and legal descriptions.
 (3)AvailabilityEach map and legal description filed under paragraph (1) shall on file and available for public inspection in the appropriate office of the Secretary.
					202.Administration
 (a)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
 (b)Recreational climbingNothing in this Act prohibits recreational rock climbing activities in the wilderness areas designated by this Act, such as the placement, use and maintenance of fixed anchors, including those established before the date of the enactment of this Act—
 (1)in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.); and (2)subject to any terms and conditions determined to be necessary by the Secretary.
					(c)Trail plan; study
 (1)PlanAfter providing opportunities for public comment, the Secretary shall establish a trail plan that addresses hiking and equestrian trails on the wilderness areas in a manner consistent with the Wilderness Act (16 U.S.C. 1131 et seq.).
 (2)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes the implementation of the trail plan established under paragraph (1).
					(d)Livestock
 (1)In generalThe grazing of livestock in the wilderness areas, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (2)InventoryWith respect to each wilderness area in which grazing of livestock is allowed to continue under paragraph (1), not later than 2 years after the date of enactment of this Act, the Secretary, in collaboration with any affected grazing permittee, shall—
 (A)carry out an inventory of facilities and improvements associated with grazing activities in the wilderness area; and
 (B)review and revise the applicable allotment management plan and grazing permit information. (e)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 1437 of the 98th Congress (House Report 98–40), the Secretary may take such measures in the wilderness areas as are necessary for the control of fire, insects, and diseases, including, as the Secretary determines to be appropriate, the coordination of the activities with the State or a local agency.
				(f)Adjacent management
 (1)In generalCongress does not intend for the designation of the wilderness areas to create protective perimeters or buffer zones around the wilderness areas.
 (2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area.
 (g)Military overflightsNothing in this title restricts or precludes— (1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;
 (2)flight testing and evaluation; or (3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.
 (h)Outfitting and guide activitiesCommercial services (including authorized outfitting and guide activities) within the wilderness areas may be authorized to the extent necessary for activities that fulfill the recreational or other wilderness purposes of the wilderness areas.
				(i)Land acquisition and incorporation of acquired land and interests
 (1)Acquisition authorityThe Secretary may acquire land and interests in land within the boundaries of a wilderness area by donation, purchase from a willing seller, or exchange.
 (2)IncorporationAny land or interest in land within the boundary of a wilderness area that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the wilderness area.
 (j)Native American cultural and religious usesNothing in this title diminishes— (1)the rights of any Tribe; or
 (2)any Tribal rights regarding access to Federal land for Tribal activities, including spiritual, cultural, and traditional food-gathering activities.
 (k)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.
				(l)Water rights
 (1)Statutory constructionNothing in this Act— (A)shall constitute or be construed to constitute either an express or implied reservation by the United States of any water or water rights with respect to the land designated as wilderness by section 201;
 (B)shall affect any water rights in the State existing on the date of enactment of this Act, including any water rights held by the United States;
 (C)shall be construed as establishing a precedent with regard to any future wilderness designations; (D)shall affect the interpretation of, or any designation made pursuant to, any other Act; or
 (E)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportions water among and between the State and other States.
 (2)State water lawThe Secretary shall follow the procedural and substantive requirements of the State in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the wilderness areas designated by section 201.
					(3)Limitation on new water resource facilities
						(A)Definition of water resource facility
 (i)In generalIn this paragraph, the term water resource facility means an irrigation and pumping facility, reservoir, water conservation works, aqueduct, canal, ditch, pipeline, well, hydropower project, transmission or other ancillary facility, and any other water diversion, storage, or carriage structure.
 (ii)ExclusionIn this paragraph, the term water resource facility does not include a wildlife guzzler or a management activity described in section 203. (B)LimitationExcept as otherwise provided in this Act, on or after the date of enactment of this Act, the President or any other officer, employee, or agent of the United States may not fund, assist, authorize, or issue a license or permit for the development of any new water resource facility inside a wilderness area designated by section 201.
 (m)Memorandum of understandingThe Secretary shall offer to enter into a memorandum of understanding with the County to clarify the approval processes for the use of motorized equipment and mechanical transport for search and rescue activities in the Crack Canyon Wilderness established by section 201(a)(3).
				203.Fish and wildlife management
 (a)Jurisdiction of StateNothing in this title affects the jurisdiction of the State with respect to fish and wildlife on public land located in the State.
 (b)Authority of SecretaryIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may carry out management activities to maintain or restore fish and wildlife populations (including activities to maintain and restore fish and wildlife habitats to support the populations) in any wilderness area if the activities are—
 (1)consistent with applicable wilderness management plans; and (2)carried out in accordance with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.); and (B)applicable guidelines and policies, including applicable policies described in appendix B of House Report 101–405.
						204.Release of land for nonwilderness use
 (a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the approximately 17,420 acres of public land administered by the Bureau of Land Management in the County that has not been designated as wilderness by section 201(a) has been adequately studied for wilderness designation.
 (b)ReleaseThe public land described in subsection (a)— (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (2)shall be managed in accordance with— (A)applicable law; and
 (B)any applicable land management plan adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
						IIIWild and scenic river designation
			301.Green River wild and scenic river designation
 (a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
					
 (214)Green RiverThe approximately 63-mile segment, as generally depicted on the Map, to be administered by the Secretary of the Interior, in the following classifications:
 (A)Green River Segment AThe 5.3-mile segment from the boundary of the Uintah and Ouray Reservation, south to the Nefertiti boat ramp and adjacent land rim-to-rim, as a wild river.
 (B)Green River Segment BThe 8.5-mile segment from Nefertiti boat ramp, south to the Swasey’s boat ramp and adjacent land rim-to-rim, as a recreational river.
 (C)Green River Segment CThe 49.2-mile segment from Bull Bottom, south to the Emery-Wayne county line and adjacent land rim-to-rim, as a scenic river..
 (b)Incorporation of acquired non-federal landIf the United States acquires any non-Federal land within or adjacent to a river segment of the Green River designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)), the acquired river segment shall be incorporated in, and be administered as part of, the applicable wild, scenic, or recreational river.
				IVLand management and conveyances
			401.Goblin Valley State Park recreation and public purpose agreement
 (a)In generalAt the request of the State, the Secretary shall offer to enter into a recreation and public purposes agreement with the Utah Division of Parks and Recreation of the Utah Department of Natural Resources (referred to in this section as the State), that provides for the management by the State of the land identified on the Map as the Goblin Valley State Park Expansion as a State park in accordance with State law.
 (b)Reversionary clause requiredAn agreement entered into under subsection (a) shall include a reversionary clause to ensure that management of the land described in that subsection shall revert to the Secretary if the land is no longer being managed as a State park.
				402.Jurassic National Monument
 (a)PurposesTo conserve, interpret, and enhance for the benefit of present and future generations the paleontological, scientific, educational, and recreational resources of the area and subject to valid existing rights, there is established in the County a national monument, to be known as the Jurassic National Monument (referred to in this section as the Monument), consisting of approximately 850 acres of Federal land in the County, as generally depicted on the Map.
				(b)Map and legal description
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall file with the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a map and legal description of the Monument.
 (2)EffectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct clerical and typographical errors in the map and legal description, subject to the requirement that, before making the proposed corrections, the Secretary shall submit to the State and any affected county the proposed corrections.
 (3)Public availabilityA copy of the map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (c)WithdrawalsSubject to valid existing rights, any land within the boundaries of the Monument or any land or interest in land that is acquired by the United States for inclusion in the Monument after the date of enactment of this Act is withdrawn from—
 (1)entry, appropriation, or disposal under the Federal land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing laws, geothermal leasing laws, and minerals materials laws. (d)Management (1)In generalThe Secretary shall manage the Monument—
 (A)in a manner that conserves, protects, and enhances the resources and values of the Monument, including the resources and values described in subsection (a); and
 (B)in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)any other applicable Federal law.
 (2)National landscape conservation systemThe Monument shall be managed as a component of the National Landscape Conservation System. (e)Management plan (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall develop a comprehensive management plan for the long-term protection and management of the Monument.
 (2)ComponentsThe management plan developed under paragraph (1)— (A)shall—
 (i)describe the appropriate uses and management of the Monument, consistent with the provisions of this section; and
 (ii)allow for continued scientific research at the Monument during the development of the management plan for the Monument; and
 (B)may— (i)incorporate any appropriate decisions contained in any management or activity plan applicable to the land described in subsection (a); and
 (ii)use information developed in studies of any land within or adjacent to the Monument that were conducted before the date of enactment of this Act.
 (f)Authorized usesThe Secretary shall only allow uses of the Monument that the Secretary determines would further the purposes for which the Monument has been established.
				(g)Interpretation, education, and scientific research
 (1)In generalThe Secretary shall provide for public interpretation of, and education and scientific research on, the paleontological resources of the Monument.
 (2)Cooperative agreementsThe Secretary may enter into cooperative agreements with appropriate public entities to carry out paragraph (1).
					(h)Special management areas
 (1)In generalThe establishment of the Monument shall not modify the management status of any area within the boundary of the Monument that is managed as an area of critical environment concern.
 (2)Conflict of lawsIf there is a conflict between the laws applicable to an area described in paragraph (1) and this section, the more restrictive provision shall control.
 (i)Motorized vehiclesExcept as needed for administrative purposes or to respond to an emergency, the use of motorized vehicles in the Monument shall be allowed only on roads and trails designated for use by motorized vehicles under the management plan for the Monument developed under subsection (e).
 (j)Water rightsNothing in this section constitutes an express or implied reservation by the United States of any water or water rights with respect to the Monument.
 (k)GrazingThe grazing of livestock in the Monument, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (1)applicable law (including regulations); (2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405); and
 (3)the purposes of the Monument. 403.Public land disposal and acquisition (a)In generalConsistent with applicable law, the Secretary may sell public land located in the County that was identified as potentially suitable for disposal based on specific criteria as listed in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713) in the applicable resource management plan in existence on the date of enactment of this Act, or subsequent revisions thereto.
				(b)Use of proceeds
 (1)In generalNotwithstanding any other provision of law (other than a law that specifically provides for a portion of the proceeds of a land sale to be distributed to any trust fund of the State), proceeds from the sale of public land under subsection (a) shall be deposited in a separate account in the Treasury, to be known as the Emery County, Utah, Land Acquisition Account (referred to in this section as the Account).
					(2)Availability
 (A)In generalAmounts in the Account shall be available to the Secretary, without further appropriation, to purchase from willing sellers land or interests in land within a wilderness area or the Recreation Area.
 (B)ApplicabilityAny purchase of land or interest in land under subparagraph (A) shall be in accordance with applicable law.
 (C)Protection of cultural resourcesTo the extent that there are amounts in the Account in excess of the amounts needed to carry out subparagraph (A), the Secretary may use the excess amounts for the protection of cultural resources within the County.
						404.Public purpose conveyances
 (a)In generalNotwithstanding the land use planning requirement of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), on request by the applicable local governmental entity, the Secretary shall convey without consideration the following parcels of public land to be used for public purposes:
 (1)Emery city recreation areaThe approximately 640-acre parcel as generally depicted on the Map, to the City of Emery, Utah, for the creation or enhancement of public recreation opportunities.
 (2)Huntington airportThe approximately 1,400-acre parcel as generally depicted on the Map, to Emery County, Utah, for expansion of Huntington Airport.
 (3)Emery county sheriff’s officeThe approximately 640-acre parcel as generally depicted on the Map, to Emery County, Utah, for the Emery County Sheriff’s Office substation.
 (4)Buckhorn information centerThe approximately 65-acre parcel as generally depicted on the Map, to Emery County, Utah, for the Buckhorn Information Center and enhancing access to visitor information.
					(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each parcel of land to be conveyed under subsection (a) with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)EffectEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical or typographical errors in the map and legal description.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the Price Field Office of the Bureau of Land Management.
					(c)Reversion
 (1)In generalIf a parcel of land conveyed under subsection (a) is used for a purpose other than the purpose described in that subsection, the parcel of land shall, at the discretion of the Secretary, revert to the United States.
 (2)Responsibility for remediationIn the case of a reversion under paragraph (1), if the Secretary determines that the parcel of land is contaminated with hazardous waste, the local governmental entity to which the parcel of land was conveyed under subsection (a) shall be responsible for remediation.
					405.School and Institutional Trust Lands Administration land
 (a)DefinitionsIn this section: (1)ApplicationThe term application means an application for State relinquishment of a State land grant parcel and State selection of unappropriated public land filed under this section.
 (2)Indian landThe term Indian land means— (A)any land owned by an Indian Tribe located within the boundaries of an Indian reservation, pueblo, or rancheria; or
 (B)any land located within the boundaries of an Indian reservation, pueblo, or rancheria, the title to which is held—
 (i)in trust by the United States for the benefit of an Indian Tribe or a member of an Indian Tribe; (ii)by an Indian Tribe or a member of an Indian Tribe, subject to restriction against alienation under laws of the United States; or
 (iii)by a dependent Indian community. (3)Relinquishment areaThe term Relinquishment Area means any land within—
 (A)the Recreation Area; or (B)a wilderness area.
 (4)StateThe term State means the State, acting as trustee under the Utah State School and Institutional Trust Lands Management Act (Utah Code Ann. 53C–1–101 et seq.) through the Utah School and Institutional Trust Lands Administration.
 (5)State land grant parcelThe term State land grant parcel means— (A)any land wholly or partially within a Relinquishment Area that was granted to the State by Congress through a statehood land grant for the support of public education or other public institutions; or
 (B)any land located wholly or partially within a Relinquishment Area that was acquired by the State for a purpose described in subparagraph (A).
						(6)Unappropriated public land
 (A)In generalThe term unappropriated public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (B)InclusionThe term unappropriated public land includes any land or minerals acquired by the United States under title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.).
 (C)ExclusionsThe term unappropriated public land does not include Federal land that is— (i)except as provided in subparagraph (B), acquired land;
 (ii)in a unit of the National Landscape Conservation System established by the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991);
 (iii)in an area of critical environmental concern established under section 202(c)(3) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(3));
 (iv)in a special recreation management area; (v)in an area managed by the Bureau of Land Management, through an inventory carried out in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), for wilderness characteristics in a land use plan finalized under that Act; or
 (vi)Indian land. (b)Relinquishment of State land grant parcels and selection of replacement land (1)Authority to selectIn accordance with this section, the State may, on approval by the Secretary of an application filed under this section—
 (A)relinquish to the Secretary the State land grant parcels described in the approved application; and (B)in exchange for the relinquished land, select unappropriated public land in the State for conveyance by the Secretary to the State.
 (2)ProcessingThe Secretary shall promptly process any application filed under this section in accordance with subsection (c).
					(3)Valid existing rights
 (A)In generalAny land conveyed under this section shall be subject to valid existing rights. (B)SuccessionEach party to whom land is conveyed under this section shall succeed to the rights and obligations of the conveying party with respect to any lease, right-of-way, permit or other valid existing right to which the conveyed land is subject.
						(c)Application and conveyance procedures
					(1)Approval or disapproval of applications
 (A)Deadline for approvalNot later than 1 year after the date on which an application is filed under this section, the Secretary shall issue a final approval or disapproval of the application.
 (B)Partial approval authorizedAn application may be approved by the Secretary in whole or in part. (C)LimitationThe Secretary shall not approve any application that the Secretary determines would create irreconcilable management conflicts with respect to the management of adjacent Federal land.
						(2)Conveyance
 (A)Conveyance by StateThe conveyance of any State land grant parcel under this section shall be by patent or deed acceptable to the Secretary.
						(B)Conveyance by Secretary
 (i)Deadline for conveyance of unappropriated public landNot later than 90 days after the date on which the Secretary issues a final approval with respect to an application for the conveyance of unappropriated public land, the Secretary shall convey the applicable unappropriated public land to the State.
 (ii)Terms and conditionsThe conveyance of unappropriated public land by the Secretary to the State under this section shall include such terms and conditions as the Secretary may require.
							(3)Environmental analysis
 (A)In generalExcept as otherwise provided in this subsection, the Secretary shall convey unappropriated public land under this section in accordance with—
 (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (ii)any other applicable law.
 (B)Environmental assessment or environmental impact statementIn preparing an environmental assessment or environmental impact statement under section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for the conveyance of unappropriated public land under this section, the Secretary is not required to study, develop, or describe any action other than—
 (i)the proposed agency action; and (ii)the alternative of no action.
							(d)Mineral land
					(1)Selection and conveyance
 (A)In generalSubject to the provisions of this section, the State may select, and the Secretary may convey, unappropriated public land that is mineral in character.
 (B)ExclusionThe State may not select, and the Secretary may not convey unappropriated public land that includes only a portion of a mineral lease or permit, unless—
 (i)the portion represents the entire portion available for selection under this Act; and (ii)the lessee or permittee, respectively, consents.
							(2)Mining claims
 (A)Mining claims unaffectedNothing in this section alters, diminishes, or expands the existing rights of a mining claimant under applicable law.
 (B)Validity examinationsNothing in this section requires the Secretary to carry out a mineral examination for any mining claim located on unappropriated public land to be conveyed under this section.
 (C)WithdrawalUnappropriated public land selected by the State for acquisition under this section is withdrawn, subject to valid existing rights, from location, entry, and patent under the mining laws until that date on which—
 (i)the selected unappropriated public land is conveyed by the Secretary to the State; (ii)the Secretary makes a final determination not accepting the selection of the unappropriated public land; or
 (iii)the State withdraws the selection of the unappropriated public land. (e)Construction with other laws (1)ConsiderationIn the application of laws (including regulations) and policies relating to selections made under this section, the Secretary shall consider the equities of the State and the interest of the public.
 (2)Presumption of plan adequacyUnless a land use plan adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) specifically identifies significant public values that would be lost or substantially impaired as a result of the conveyance of unappropriated public land to the State, any State selection under this section shall be considered to be in compliance with the plan regardless of whether the selected land is otherwise identified for disposal.
					(f)Valuation
					(1)Equal value
 (A)In generalThe overall value of the State land grant parcels and parcels of unappropriated public land to be conveyed to the State shall be—
 (i)equal; or (ii)if the value is not equal—
 (I)equalized by the payment of funds to the State or to the Secretary as the circumstances require; or (II)reflected on the balance of a ledger account established under paragraph (3).
 (B)Appraisal requiredExcept as provided in paragraph (2), the Secretary and the State shall jointly determine the value of a State land grant parcel and a parcel of unappropriated public land through an appraisal completed in accordance with—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)the Uniform Standards for Professional Appraisal Practice.
							(2)Low value parcels
 (A)ValuationThe Secretary may, with the consent of the State, use a mass appraisal or statement of value made by a qualified appraiser carried out in accordance with the Uniform Standards for Professional Appraisal Practice instead of an appraisal that complies with the Uniform Appraisal Standards for Federal Land Acquisitions if the State and the Secretary agree that the market value of a State land grant parcel or a parcel of unappropriated public land is—
 (i)less than $500,000; and (ii)less than $500 per acre.
 (B)DivisionA State land grant parcel or a parcel of unappropriated public land may not be artificially divided in order to qualify for a mass appraisal or statement of value under subparagraph (A).
						(3)Ledger accounts
 (A)In generalThe Secretary and the State may agree to use a ledger account to make equal the value of land relinquished by the State and conveyed by the Secretary to the State under this section.
 (B)ImbalancesA ledger account described in subparagraph (A) shall reflect imbalances in value to be reconciled in a subsequent transaction.
 (C)Account balancingEach ledger account established under this paragraph shall be— (i)balanced not later than 3 years after the date on which the ledger account is established; and
 (ii)closed not later than 5 years after the date of the last conveyance of land under this section. (4)CostsThe Secretary or the State may—
 (A)assume costs or other responsibilities or requirements for conveying land under this section that would generally be the responsibility of the other party; and
 (B)make adjustments to the relative values involved in the conveyance of land under this section to compensate the Secretary or the State, as applicable, for assuming the costs or other responsibilities or requirements under subparagraph (A).
 (5)AdjustmentIf value is attributed to any parcel of unappropriated public land that has been selected by the State because of the presence of minerals under a lease under the Mineral Leasing Act (30 U.S.C. 181 et seq.) that is in a producing or producible status, the value of the parcel shall be reduced by the percentage that represents the likely Federal-revenue sharing obligation under that Act, but the adjustment shall not be considered to reflect a property right of the State.
					(g)Miscellaneous provisions
 (1)Hazardous materialsThe Secretary and the State shall make available for review and inspection any record relating to hazardous materials on land to be conveyed under this section.
 (2)Appurtenant water rightsAny conveyance of a State land grant parcel or parcel of unappropriated public land under this section may include the conveyance of water rights appurtenant to the land conveyed.
					(3)Grazing permits
 (A)In generalIf land conveyed under this section is subject to a lease, permit, or contract for the grazing of domestic livestock in effect on the date of conveyance, the Secretary or the State, as applicable, shall allow the grazing to continue for the remainder of the term of the lease, permit, or contract, subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements.
 (B)RenewalOn expiration of any grazing lease, permit, or contract described in subparagraph (A), the party that has jurisdiction over the land on the date of expiration, may elect to renew the lease, permit, or contract if permitted under applicable law.
						(C)Cancellation
 (i)In generalNothing in this section prevents the Secretary or the State from canceling or modifying a grazing permit, lease, or contract if the land subject to the permit, lease, or contract is sold, conveyed, transferred, or leased for nongrazing purposes by the Secretary or the State.
 (ii)LimitationExcept to the extent reasonably necessary to accommodate surface operations in support of mineral development, the Secretary or the State shall not cancel or modify a grazing permit, lease, or contract for land conveyed under this section because the land subject to the permit, lease, or contract has been leased for mineral development.
 (D)Base propertiesIf land conveyed by the State under this section is used by a grazing permittee or lessee to meet the base property requirements for a Federal grazing permit or lease, the land shall continue to qualify as a base property for the remaining term of the lease or permit and the term of any renewal or extension of the lease or permit.
 (h)Effect on other State selection authorizationsThe authorization for State relinquishments and selections under this section shall be considered to be independent of, and not limited by, the authorization for State selections under—
 (1)sections 6, 8, and 12 of the Act of July 16, 1894 (28 Stat. 107, chapter 138); or (2)sections 2275 and 2276 of the Revised Statutes (43 U.S.C. 851, 852). 
					
	
		December 10, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
